 PARK GENERAL CLINICRichard M. Brown, D.C., and Donald R. Janower,D.O., a Co-Partnership d/b/a Park General Clinicand Local 79, Service Employees InternationalUnion, AFL-CIO. Case 7-CA-11533October 18, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn July 15, 1977, Administrative Law Judge RalphWinkler issued the attached Supplemental Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and brief and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Richard M.Brown, D.O., and Donald R. Janower, D.O., a Co-Partnership d/b/a Park General Clinic, Detroit,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: In aDecision and Order issued on June 17, 1975, the Boardissued a conventional reinstatement and backpay orderupon finding that Respondent had discriminatorily dis-charged Mrs. Joan Stein in 1974 (218 NLRB 540). TheCourt of Appeals for the Sixth Circuit on December 20,1976, enforced the Board's Order (546 F.2d 690). Hearingwas held in this supplemental matter on May 16, 1977,upon a backpay specification issued by the RegionalDirector for Region 7 on February 24, 1977,1 andRespondent's answer.Upon the entire record, including my observation of thedemeanor of witnesses and upon consideration of briefs, Imake the following:FNDINGS AND CONCLUSIONSMrs. Stein was unlawfully discharged on October 28,1974, and Respondent offered her reinstatement onJanuary 10, 1977. In the third quarter of calendar year1975, Mrs. Stein obtained permanent employment else-where with earnings exceeding her alleged backpay and theparties agree, in effect, that the material backpay periodruns from October 28, 1974, until the indicated quarter of1975. Respondent contends that Mrs. Stein did not makereasonable efforts to obtain interim employment during thebackpay period and that she thus should be deniedmonetary relief for having purportedly failed to mitigateRespondent's backpay liability. The parties also disagree asto the basis upon which backpay, if any, should becomputed.The burden of proving willful losses is on the tortfeasor,and the unlawfully discharged employee is merely requiredto make reasonable efforts to mitigate his loss of earnings.N.LR.B. v. Midwest Hanger Co., 550 F.2d 1101, 1105 (C.A.8, 1977); J. H. Rutter-Rex Manufacturing Co., Inc. v.N.LR.B., 396 U.S. 258 (1969); N.LR.B. v. Mastro PlasticsCorp., 354 F.2d 170, 174, fn. 3 (C.A. 2, 1965); N.LRB. v.NHE/Freeway, Inc., 545 F.2d 592, 593 (C.A. 7, 1976). Alsoapplicable here is the principle that "A back pay award isonly an approximation, necessitated by the employer'swrongful conduct." Bagel Bakers Council of Greater NewYork v. N.LR.B., 555 F.2d 304 (C.A. 2, 1977).Stein's Efforts To Obtain Interim EmploymentStein was employed as a medical assistant by Respon-dent. Immediately upon her discharge in 1974, sheregistered for unemployment compensation (which shereceived) and sought employment at the Michigan Em-ployment Security Commission (MESC). She reportedthere every 2 weeks during the entire backpay period, onwhich occasions, as required by the Commission's rules forcompensation purposes, she apparently satisfied MESCconcerning her jobseeking efforts. The Commission, mean-while, did not refer Stein to any employment during thebackpay period.In addition to reporting biweekly to MESC, Mrs. Steinchecked the help wanted columns in local newspapers andshe responded to some advertisements and made applica-tion to potential employers. In preparation for the May1977 hearing in this matter, Stein made out a list of suchapplications as best she could remember and she truthfullytestified in effect that the list was not necessarily completebecause of the lapse of time since her discharge in 1974.Among specific items she recalled were some inquiries orapplications for employment in November and December1974, February, April, May, and June 1975, and possibly inJanuary 1975. And in August 1975, as indicated above,Stein accepted employment with a private physician andI The specification was amended at the heanng.233 NLRB No. 1653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereupon relieved Respondent of further accruals of itsbackpay liability.On the occasions of applying for work, Mrs. Steinadvised prospective employers of her troubles with Re-spondent and that her discharge was the subject of unfairlabor practice proceedings, and Respondent asserts thatthis information had a chilling effect on potential employ-ers. Whatever the effect might have been, and I shall notspeculate on the matter, I am convinced that she volun-teered such information, not to scare off the employers, butto be honest with them and also because such potentialemployers would, in all likelihood, acquire the informationin checking her employment record with Respondent, herlast employer. Respondent adduced in evidence certainhelp wanted ads from a local newspaper and contendedthat they support its contention that Mrs. Stein would havefound employment in her field had she really tried toobtain it, as she testified. There were, in fact, many suchads, but a substantial number of the listed jobs eitherrequired additional skills she did not have, or wereduplications of other ads, or were at locations notconveniently accessible to her, or could not accommodateher short work schedule. (Mrs. Stein has several children,and she worked only 12 hours weekly in Respondent'semploy.)Although Mrs. Stein probably could have expendedgreater efforts in seeking other employment, the question isnot that but whether Respondent has established that shefailed to make a good-faith effort along those lines,considering her skills, her salary, and the needs of herfamily situation while in Respondent's employ and alsoconsidering that she is the wronged individual in this case.I am satisfied that Stein did not willfully incur a loss ofearnings and I conclude, therefore, that Respondent hasnot established her disentitlement to be made whole forearnings she lost as a result of her unlawful discharge byRespondent.Backpay RateMrs. Stein began her employment with Respondent in1970, and she voluntarily left in July 1974 for reasons ofpregnancy. Her hourly rate in 1974 was $3.85. Althoughshe actually worked approximately 12 hours weekly, shereceived pay for 15 hours. The Employer added I hour'spay to accommodate her babysitting needs -she hasseveral children -and the Board's decision in the originalcase mentions but does not resolve the confusion attendingthe other 2 hours, one possibility being that this extrapayment was made through a bookkeeping error (218NLRB at 541, 546 F.2d at 691). In any event, Mrs. Steinreturned to Respondent's employ in October 1974, atwhich time Respondent apparently told her that she wouldcontinue receiving the $3.85 rate but that she would nolonger receive moneys for unworked time. Mrs. Steinprotested this wage situation, claiming at the time thatRespondent was reducing her wages so far as take-homepay was concerned, and Respondent finally offered "as acompromise" to give Stein an hourly rate of $3.94 and topay her only for hours actually worked. As discussed in theBoard's decision (218 NLRB at 542), $3.94 was the highesthourly rate paid at the time to any of Respondent's medicalassistants, and this rate was received by one RosemaryMazglad. These foregoing matters antedate the unioninvolvement which constituted the basis for the Board'sfinding, sustained by the court, that Respondent haddiscriminatorily fired Stein on October 28, 1974.Mazglad had been at the $3.94 rate since December 1973and was raised to $4.20 an hour in December 1974. TheGeneral Counsel contends that Stein's backpay should becomputed at a $4.20 rate from December 1974 becauseRespondent, in giving Stein a $3.94 rate in October 1974,had geared her rate to Mazglad's hourly rate. Thiscontention involves consideration of Respondent's practiceof reviewing employees' wages. Under this practice, thewages and job performance of employees making less than$4 hourly are reviewed after 6 months, and the usual hourlyincrease -if granted -is 10 or 15 cents; employeesearning more than $4 are reviewed after I year, and theusual increase is 25 cents.Respondent urges that it gave Stein a 10-cent raise to$3.94 when she returned to work in October 1974, and thatunder its wage review procedures she was not eligible forwage reconsideration until at least 6 months later. TheGeneral Counsel contends, on the other hand, that her$3.94 rate was in fact a reduction -not an increase -inview of the circumstance that before leaving in July 1974she had been receiving 15 hours' pay for 12 hours' work,albeit at a $3.85 rate.Whether the $3.94 rate be deemed an increase or areduction in October 1974, I am satisfied and find thatRespondent regarded it as an increase at the time and thatRespondent would have continued to treat the matter assuch for wage review purposes had Stein remained on thejob. I thus accept Respondent's contention that Stein'sbackpay should be computed at $3.94 an hour and notrecomputed at $4.20 an hour in December 1974, and I alsoconclude that beginning on April 21, 1975, this rate shouldbe increased to $4.09 in view of the wage review procedure.Backpay ComputationsExcept for the wage rate matter discussed above, there isno dispute concerning the backpay items alleged in theGeneral Counsel's specification as amended. The recordthus establishes the following compilation:54 PARK GENERAL CLINICHrs. & WageRate BacknavBonusSickDavNetGross InterimBaknoav EarninerNetRacknavj__ ----.-- ,, v----y1974-4 114.84 $452.47 $31.50 $483.97 0 $483.97at $3.941975-1 165.88 653.57 0 653.57 0 653.57at $3.941975-2 38.28 150.82 0 672.70 0 672.70at $3.94;127.60 521.88at $4.091975-3 165.88 678.45 0 678.45 $300.65 377.80at $4.09Total: $2,188.04Upon the foregoing findings, conclusions, and the entirerecord, I issue the following recommended:SUPPLEMENTAL ORDERRespondent, its officers, agents, successors, and assigns,shall make Joan Stein whole by paying her the sum of2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.$2,188.04, with interest at 6 percent per annum computedon the basis of calendar quarters, and less tax witholdingsrequired under Federal and state laws.2102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.Cal. Yr.& atr.55